Case: 2:20-cv-00015-WOB-CJS Doc#:1 Filed: 02/18/20 Page: 1 of 13 - Page ID#: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF KENTUCKY
NORTHERN DIVISION
AT COVINGTON

TARA & CHRIS BLESSING CASE NO.:
PARENTS AND NATURAL GUARDIANS
OF THEIR MINOR SON, CHARLES B.

BLESSING
JUDGE:

and

NADINE AND KEVIN PALEY PLAINTIFFS’ COMPLAINT

PARENTS AND NATURAL GUARDIANS FOR CIVIL HARASSMENT,

OF THEIR MINOR SON, SAMUEL PALEY MENACING, THREATENING,
DEFAMATION, INVASION

and OF PRIVACY, AND AIDING and

ABETTING, WITH JURY
DEMAND ENDORSED
SAUNDRA AND MICHAEL SMITH HEREON
PARENTS AND NATURAL GUARDIANS
OF THEIR MINOR SON, CHARLIE SMITH

and

SHANNON CRAIG AND ANTHONY W.
GARDNER, JR.

PARENTS AND NATURAL GUARDIANS

OF THEIR MINOR SON, EVAN ANTHONY
GARDNER

and

LORI & MICHAEL GRAY

PARENTS AND NATURAL GUARDIANS
OF THEIR MINOR SON, LIAM GRAY
and

AUSTIN FOUST

and

WILLIAM FRIES
Case: 2:20-cv-00015-WOB-CJS Doc#:1 Filed: 02/18/20 Page: 2 of 13 - Page ID#: 2

and

ERIC CURK

and

ANDREW GIBSON

and

PATRICK KENNEDY

and

WYATT SCHWARTZ

and

BRADLEY KATHMAN

PLAINTIFFS
VS.
CABLE NEWS NETWORK, INC.
Serve: Via Certified Mail:

Cable News Network, Ine.
c/o Corporation Trust Company
Corporation Trust Center
1209 Orange Street
Wilmington, Delaware 19801

and

BAKARI SELLERS

2110 N. Beltline Blvd, Ste A

Columbia, SC 29204

Serve: Via Certified Mail
Case: 2:20-cv-00015-WOB-CJS Doc#:1 Filed: 02/18/20 Page: 3 of 13 - Page ID#: 3

and

Serve:
Pursuant to KRS §454.210(3)(b)(2)
Serve Two (2) Copies Via Certified Mail to:
Kentucky Secretary of State
700 Capital Avenue
Suite 86
Frankfort, KY 40601

DEFENDANTS

1. INTRODUCTION

1. In reaction to the now infamous incident at the Lincoln Memorial (“Lincoln Memorial
incident”) on January 18, 2019, Defendant Cable News Network, Inc. (CNN), by and through its
agents and employees including Defendant Bakari Sellers, engaged in tortious conduct to harass,

menace, threaten and defame the Plaintiffs, and to intrude upon and violate their privacy.

Il. PARTIES

2. Plaintiffs are citizens of the Commonwealth of Kentucky and, at all material times,
Plaintiffs were Covington Catholic High School (“CCH”) minor students who were present at
the Lincoln Memorial incident.

3. Defendant CNN is a Delaware Corporation, with its principal place of business in

Georgia; Defendant Sellers is a citizen of the State of South Carolina.

Ill. JURISDICTION/VENUE
4. Pursuant to 28 USC §1332(a)(1), KRS §454.210(2)(a), and 29 USC §1391(b)(2), this

Court has jurisdiction over this case, and venue is proper within this judicial district, because
Case: 2:20-cv-00015-WOB-CJS Doc#:1 Filed: 02/18/20 Page: 4 of 13 - Page ID#: 4

there exists complete diversity of citizenship between Plaintiffs and Defendants and the amount
in controversy exceeds $75,000, exclusive of interest, costs, and attorney fees; because
CNN/Sellers transacted business in Kentucky, caused tortious injury by acts in Kentucky, and
caused tortious injury by acts outside Kentucky while regularly soliciting business and engaging
in a persistent course of conduct thereby deriving substantial revenue within Kentucky; and,
because all or a substantial part of the events or omissions giving rise to Plaintiffs’ claims

occurred in this judicial district.

IV. THE LINCOLN MEMORIAL INCIDENT AND CNN/SELLERS’ RESPONSE

5. On January 18, 2019, following their participation in the annual March For Life event
in Washington, D.C., the minor Plaintiffs were assembled at the Lincoln Memorial. During that
time, an incident occurred among CCH students, including the Plaintiffs, and other visitors such
as Nathan Phillips, a self-described Native American Elder.

6. Images of the Plaintiffs and the Lincoln Memorial incident were disseminated world-
wide, including by CNN through its media broadcasts and publications, social media
interchanges, and other internet communications, igniting a profound and powerful controversy
concerning the incident and the Plaintiffs.

7. In their actions and commentary, CNN and Sellers engaged in a course of conduct that
harassed, threatened, menaced, defamed, and invaded the privacy of the Plaintiffs.

8. The Lincoln Memorial incident and CNN’s conduct and comments regarding the
Covington Catholic High School students, including the Plaintiffs, are the subject of, and

exhaustively described in, Sandmann v. Cable News Network, Inc., Case No. 2:19-cv-00031
Case: 2:20-cv-00015-WOB-CJS Doc#:1 Filed: 02/18/20 Page: 5 of 13 - Page ID#: 5

(hereafter: “Sandmann §___, Ex. __”) pending before this Court, which actionable conduct and
comments regarding the Plaintiffs are adopted by reference and incorporated herein.

9, At 7:09 am. on January 19, 2019, Defendant CNN, through its agent analyst
Defendant Sellers, harassed, threatened, and menaced the Plaintiffs stating, in reference to their
involvement in the Lincoln Memorial incident, that Nicholas Sandmann was “a deplorable” and
that he and his fellow CCH students, including each of the Plaintiffs, deserved to “be punched in
the face.” A copy of CNN/Sellers’ tweet is attached as Exhibit A hereto. (See also Sandmann
§|78-79, Ex. B).

10. CNN/Sellers’ course of conduct was intended to and did create a concerted
interaction between CNN and the recipients of its communication to harass, menace, and
threaten the Plaintiffs, and to invade their privacy, including the harassing, threatening, and
menacing responses that the minor Plaintiffs “attend Covington Catholic School,” where each
Plaintiff/Student’s “forehead [should] be considered a drum” for such a beating. (See Ex. A.)

11. Defendants CNN/Sellers engaged in a course of conduct that harassed, threatened,
menaced, intimidated, alarmed, defamed, seriously annoyed, and invaded the privacy of the
Plaintiffs, which conduct served no legitimate purpose, including threatening to commit crimes
likely to result in the Plaintiffs incurring serious physical injury or death, and including
intentionally placing the Plaintiffs in reasonable apprehension of such imminent physical injury.

12. CNN has itemized and identified its defamatory and otherwise harmful statements
regarding the minor Plaintiffs in the Sandmann case at Document #31-10, Page ID #259-275,
Challenged Statement Nos. 1, 4, 6, 8, 10-20, 22, 24-36, 38-39, 41-46, and 49-53, which such
actionable Challenge Statements are hereby adopted and incorporated by reference in this

Complaint.
Case: 2:20-cv-00015-WOB-CJS Doc#:1 Filed: 02/18/20 Page: 6 of 13 - Page ID#: 6

13. In addition to CNN and Sellers’ own harassing, menacing, threatening, and invasive
conduct towards the Plaintiffs, as adopted by reference above, specifically and ironically among
its defamatory comments and conduct regarding the Plaintiffs, CNN falsely accused the
Plaintiffs of violence and threats of violence against Nathan Phillips, including:

e trying “to just rip [him] apart,” (CNN’s Statement No. 6);

e wanting “to spring on” him (CNN’s Statement Nos. 8, 33);

e engaging in “mob” behavior surrounding and blocking him
(CNN’s Statement Nos. 11, 14, 18, 22, 24, 30, 32, 33, 35,
50, and 51);

e “assaulting” him causing “objective fear of violence,”
(CNN’s Statement Nos. 15, 19, and 20); and,

e threatening “to attack ... to lynch... [and] to hurt” him
and others (CNN’s Statement Nos. 32, 33, 35, 39).

14. CNN’s reporting and other statements regarding the nature of the incident between
the Plaintiffs and Mr. Phillips, including the false and defamatory statements of Mr. Phillips and
others, were false and defamatory per se about the Plaintiffs, thereby causing inter alia injury to
their reputations, and these reports and statements were made intentionally, recklessly,
negligently, and with legal malice.

15. CNN’s publication and broadcast of multiple videos and photographs incorporated
and used as the bases for its tortious, defamatory, and invasive conduct and comment regarding
the minor Plaintiffs’ behavior at the Lincoln Memorial incident was directed towards and singled
out the identifiable, small group of Plaintiffs, and CNN intentionally, recklessly, negligently, and
with legal malice framed and published its untrue and tortious, invasive, and defamatory
statements about the Plaintiffs such as to make defamatory imputations against all of the

Plaintiffs and/or to specifically identify, impute, and designate them as the subjects of its false
Case: 2:20-cv-00015-WOB-CJS Doc#:1 Filed: 02/18/20 Page: 7 of 13 - Page ID#: 7

and tortious behavior, as further reasonably understood by the Plaintiffs’ friends, family, and
acquaintances familiar with the Lincoln Memorial incident.

16. Defendants CNN/Sellers caused tortious injury by acts or omissions in the
Commonwealth of Kentucky, and the Plaintiffs’ claims arise from that conduct.

17. By virtue of their activities, Defendants CNN/Sellers purposely availed
themselves of the privilege of acting to cause the tortious and harmful consequences described
above in the Commonwealth of Kentucky.

18. | Defendants CNN/Sellers acted intentionally, knowingly, willfully, maliciously,
recklessly, and negligently towards the Plaintiffs, thereby entitling Plaintiffs to punitive
damages.

19. As a direct and proximate result of Defendants CNN/Sellers’ wrongful conduct,
the Plaintiffs incurred injuries, losses, and damages including being subject to death threats in the
sanctity of their homes and school (CCH), and being subject to and incurring intimidation,
harassment, annoyance, and alarm, including such injury to them in their future academic,
business, career, and employment opportunities.

20. KRS 446.070 codifies the common law negligence per se doctrine and creates a
private right of action under which a damaged party may sue for a violation of a statutory
standard of care where (1) the statute in question is penal in nature and provides no inclusive
civil remedy; (2) the party is within the class of persons the statute is intended to protect; and (3)

the party’s injury is of the type the statute is designed to prevent.

COUNT 1
(Civil Harassment — KRS §525.070 Harassment)

21. Plaintiffs adopt and reallege paragraphs 1 through 20 above.
Case: 2:20-cv-00015-WOB-CJS Doc#:1 Filed: 02/18/20 Page: 8 of 13 - Page ID#: 8

22. Defendants engaged in Harassment in violation of KRS §525.070(1)(e) when,
with intent to intimidate, harass, annoy, or alarm the Plaintiffs, they engaged in a course of
conduct or repeatedly committed acts which alarmed or seriously annoyed the Plaintiffs, and
which served no legitimate purpose.

23. | KRS §525.070 is penal in nature or provides no inclusive civil remedy.

24. The Plaintiffs are within the class of person that KRS §525.070(1)(e) is intended
to protect.

25. The Plaintiffs’ injuries are the type that KRS §525.070(1)(e) was designed to
prevent. |

26. As a direct and proximate result of Defendants’ violations of KRS
§525.070(1)(e), the Plaintiffs are entitled to recover compensatory and punitive damages for their

injuries and losses, in an amount to be determined by the jury at trial.

COUNT 2
(Civil Harassing Communications — KRS §525.080 Harassing Communications)

27. Plaintiffs adopt and reallege paragraphs 1 through 26 above.

28. Defendants engaged in Harassing Communications in violation of KRS
§525.080(1)(a) when, with intent to intimidate, harass, annoy, or alarm the Plaintiffs, they
communicated with a person anonymously or otherwise, by telephone, telegraph, mail, or other
form of electronic or written communication in a manner which caused annoyance or alarm, and
served no purpose of legitimate communication.

29. KRS §525.080 is penal in nature or provides no inclusive civil remedy.

30. The Plaintiffs are within the class of person that KRS §525.080(1)(a) is intended

to protect.
Case: 2:20-cv-00015-WOB-CJS Doc#:1 Filed: 02/18/20 Page: 9 of 13 - Page ID#: 9

31. The Plaintiffs’ injuries are the type that KRS §525.080(1)(a) was designed to
prevent.

32. | Asadirect and proximate result of Defendants’ violation of KRS §525.080(1)(a),
the Plaintiffs are entitled to recover compensatory and punitive damages for their injuries and

losses, in an amount to be determined by the jury at trial.

COUNT 3
(Civil Threatening ~ KRS §508.080 Threatening)

33. Plaintiffs adopt and reallege paragraphs 1 through 32 above.

34. Defendants engaged in Threatening in violation of KRS §508.080(1)(a) when
they threatened to commit any crime likely to result in death or serious physical injury to the
Plaintiffs or likely to result in substantial damage to their property interests.

35. KRS §508.080 is penal in nature or provides no inclusive civil remedy.

36. The Plaintiffs are within the class of person that KRS §508.080(1)(a) is intended
to protect.

37. The Plaintiffs’ injuries are the type that KRS §508.080(1)(a) was designed to
prevent.

38. Asa direct and proximate result of Defendants’ violation of KRS §508.080(1)(a),
the Plaintiffs are entitled to recover compensatory and punitive damages for their injuries and

losses, in an amount to be determined by the jury at trial.

COUNT 4
(Civil Menacing — KRS §508.050 Menacing)

39. Plaintiffs adopt and reallege paragraphs 1 through 38 above.
Case: 2:20-cv-00015-WOB-CJS Doc#:1 Filed: 02/18/20 Page: 10 of 13 - Page ID#: 10

40. Defendants engaged in Menacing in violation of KRS §508.050 when they
intentionally placed the Plaintiffs in reasonable apprehension of imminent physical injury.

41. | KRS §508.050 is penal in nature or provides no inclusive civil remedy.

42. The Plaintiffs are within the class of person that KRS §508.050 is intended to
protect.

43. — The Plaintiffs’ injuries are the type that KRS §508.050 was designed to prevent.

44. As a direct and proximate result of Defendants’ violation of KRS §508.050, the
Plaintiffs are entitled to recover compensatory and punitive damages for their injuries and losses,

in an amount to be determined by the jury at trial.

COUNT 5
(Defamation)

45. The Plaintiffs adopt and reallege paragraphs 1 through 44 above.

46. Defendant CNN intentionally, maliciously, knowingly, recklessly, and negligently
published false and defamatory per se statements about the minor Plaintiffs, which caused injury
to their reputations.

47. As a direct and proximate result of Defendant CNN’s wrongful conduct, Plaintiffs
are entitled to recover compensatory and punitive damages for their injuries and losses, in an

amount to be determined by the jury at trial.

COUNT 6
(Invasion of Privacy)

48. Plaintiffs adopt and reallege paragraphs | through 47 above.

10
Case: 2:20-cv-00015-WOB-CJS Doc#:1 Filed: 02/18/20 Page: 11 of 13 - Page ID#: 11

49. In their unlawful conduct, Defendants intentionally intruded upon the solitude or
seclusion of the Plaintiffs in their private affairs or concerns, including within the privacy and
sanctity of their homes and their school (CCH), in a manner that would be highly offensive to a
reasonable person.

50. Asa direct and proximate result of Defendants’ wrongful conduct, the Plaintiffs
have incurred injuries and damages for the harm to their privacy interests, and for mental distress
resulting from such intrusions, in an amount of compensatory and punitive damages in an

amount to be determined by the jury at trial.

COUNT 7
(Aiding and Abetting)

51. Plaintiffs adopt and re-allege paragraphs | through 50 above.

52. Defendants knowingly, recklessly negligently, and with legal malice aided and
abetted the foreseeable, wrongful and tortious conduct of other persons against the Plaintiffs,
thereby substantially assisting and encouraging such conduct.

53. As a direct and proximate result of the Defendants’ wrongful conduct, the
Plaintiffs have been injured and damaged as described above, and are entitled to recover
compensatory and punitive damages from Defendants.

WHEREFORE, Plaintiffs demand a judgment against Defendants CNN/Sellers for
recovery of:

(1) Their compensatory and punitive damages in an amount to be determined at trial;

(2) Recovery of their costs, expenses, and attorney fees, plus applicable prejudgment
and post-judgment interest; and,

(3) Recovery of any and all of relief to which they may be entitled.

11
Case: 2:20-cv-00015-WOB-CJS Doc#:1 Filed: 02/18/20 Page: 12 of 13 - Page ID#: 12

/s/ Kent W. Seifried
Kent W. Seifried, Esq.
Douglas B. Schloemer, Esq.
James R. Poston, Jr., Esq.
POSTON, SEIFRIED & SCHLOEMER
2039 Dixie Highway
Ft. Mitchell, Kentucky 41011
Telephone: (859) 431-3200
Facsimile: (859) 655-7765
Email: Kent@pss-law.net
Dou ss-law.net
Jim@pss-law.net

Attorneys for Plaintiffs

JURY DEMAND

Plaintiffs demand a trial by jury on all issues so triable.

12

/s/ Kent W. Seifried
Kent W. Seifried
14B712049

- Case: 2:20-cv-00015-WOB-CJS Doc#:1 Filed: 02/18/20 Page: 13 of 13 - Jage IEXHIBIT
Baked! Gellers.on ‘Twitter: “He is «deplorable. Some ppl cam also be punched in the fees..." i

Bakari Sellers
eee eaten ® ( Fotow _) v

He is a deplorable. Some ppi can also be
punched in the face.
twitter. com/2020fight/stat ...

- This Tweet is unavaitatite.

TAG AM ~ 19 Jan 2019 |

SyaRoweets 2007 Likes gg HEP... fe |

 

2 1

oi As, livetospin @iteoyele . 10h vw
’ Replying to @Bakari_Selters
Thay attend Covington Catholic School, 859-491-2247, Schoot Principle -
ROBERT ROWE

QO tl 73 430

 

Karl the Onf @OriThe - 10h v

| @supermikeciines these Kids need to be: en te another schaal, The teachers
should be dismissed.

@ 4 th 2 13
teat ToxashiliCountry @TxHillCountrys > 9h v

 

The teachers didn't raise these kids. Naive to think they behave this way in their
dgaseroons. This Lord of the Flies behaviar has ite rorits in thelr homes. Their
primacy tole model sits In the Oval Office.

| 2 tl 1 8

1 fore reply

», How's my driving? @Brad_Stonesifer - 10h Vv
Replying to @Bakat!, Salers .
Can a forehead be considered a drum in such situations?

© 4 2 at

hittpadiweboaphe.govgleusercantent, com/search?q*cadheOoNL DOF QIAN LhYpsdtwitten comimelbongoistatush OBGGG097 HB 18022 racdeadihimon,.. 1/4
